Case 3:20-sw-00015-RCY Document3 Filed 02/26/20 Page 1 of 2 PagelD# 20

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

 

UNITED STATES DISTRICT COURT

for the

   

Eastern District of Virginia

CLERK, U.S. DISTR
RICHMOND. VA Coo

 

 

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

1335 Coalter Street, Apartment B
Richmond, Virginia 23223

 

Case No,  3:20-S WW IS

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of Virginia
(identify the person or describe the property to be searched and give its location):

 

1335 Coalter Street, Apartment B, Richmond, Virginia 23223, more fully described in Attachment A, incorporated by
reference herein.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, incorporated by reference herein.

YOU ARE COMMANDED to execute this warrant on or before Zz / } f / 0 yy (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. ‘at any time in the day or night becaus¢ good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of
Date and time issued: ifes] 202 O 932 1 4 My
Judge’s signature il (}
City and state: Richmond, Virginia Roderick C. Young, U.S. Magistraté Judge

 

 

Printed name and title
Case 3:20-sw-00015-RCY Document 3 Filed 02/26/20 Page 2 of 2 PagelD# 21

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
Case No.: S Date and time warrant executed: Copy of warrant and inventory left with:
3202 )| 0\-2%~ 2020 1335 Conifer x. Apt &

Inventory made in the presence of :

TFe Mrhelle pean

 

aie
I) ge beaares oP white powders (/ prrsvblo-fiatay)
2) Asqttad Stole
3).357 Ruger Revolve

—

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

Date: O2 -26—-2Zoz0 —
Executing #ffider-#signature

bus. Fa: S DEP TVR

Printd&i name ayll title

 

 

 
